United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 33-11096 CRI HOTEL INCOME PARTNERS, L.P. (Exact Name of Issuer as Specified in its Charter) Delaware 52-1500621 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of February 15, 2013, the issuer had 868,662 outstanding beneficial assignee certificates. CRI HOTEL INCOME PARTNERS, L.P. INDEX TO FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2012 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - September 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations - for the three and nine months ended September 30, 2012 and 2011 2 Condensed Consolidated Statement of Changes in Partners’ Deficit - for the nine months ended September 30, 2012 3 Condensed Consolidated Statements of Cash Flows - for the nine months ended September 30, 2012 and 2011 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II OTHER INFORMATION Item 5. Other Information 21 Item 6. Exhibits 22 Signature 23 Part I. FINANCIAL INFORMATION Item 1.
